DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Applicant’s submission and request for three-month suspension of action terminated on March 2, 2021. Applicant’s response filed on December 2, 2020 have been received and entered. The objection to claims 17 and 18 is hereby withdrawn. Claims 1, 7, 17-28 and 29 are pending in the instant application. 
Election/Restrictions
Applicant’s election of claims 1-7, 16-20 (group I) in the reply filed on December 20, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 7, 17-28 and 29 are under consideration. 

Priority
This application is a CIP of US application no 14/895,669 filed on 12/03/2015, which  is a 371 of PCT/IB2014/002289, filed on  07/02/2014, which claims priority from US provisional application 61/842,241 filed on 07/02/2013. This application also claims priority from US provisional 62/523,700 filed on 06/22/2017.  Instant claims 1, 7, 17-28 and 29 are directed to a cardiomyocyte progenitor cell, wherein a Day 7 differential transcriptome of the cardiomyocyte progenitor cell indicates that: (A) at least one of genes MYH6, CRHBP, ACTN2, SLC8A1, TNNT2, ACTC1, TNN11, ANKRD1, MYL7, DLK1, and MYL4. The parent application no., 14/895,669, ‘289 and ‘241, do not describe differential transcriptome of the cardiomyocyte progenitor cell in the specification. Consequently, there is no written description in application for the day 7, 14 and 21 differential transcriptome of the cardiomyocyte progenitor cell. In case if applicants have evidence to support otherwise, applicants are invited to indicate page and line 
	Therefore, the effective filing date for instant claims 1, 7, 17-18, 21-28 and 29 is 06/22/2017, while the subject matter of claims 19-20 is described in the provisional application ‘241 filed on 07/02/2013.

Maintained-Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 17-29 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims are directed to a cardiomyocyte progenitor cell, wherein a Day 7 differential transcriptome of the cardiomyocyte progenitor cell indicates at least one, two or three of genes MYH6, CRHBP, is up-regulated by a log2 fold change value of at least 1 OR at least one of genes LGR5, PLP1 is down-regulated by a log2 fold change value of at least -0.2. Claims 17 is directed to cardiomyocyte progenitor cell, wherein a Day 7 differential transcriptome of the cardiomyocyte progenitor cell indicates that genes MYH6 and CRHBP have a transcript per million (TPM) value greater than 10; Grand (B) genes LGR5 and PLP1 have a TPM value less than 5. Claim 18 is directed to cardiomyocyte progenitor cell, wherein a Day 7 differential transcriptome of the cardiomyocyte progenitor cell indicates that: genes MYH6 and CRHBP have a relative expression of greater than 1 when compared to Ataxin 2 (ATXN2) or Mitochondrial trans-2-Enoyl-CoA Reductase (MECR) using qPCR; er-and (B) genes LGR5 and PLP1 have a relative expression of less than 1 when compared to Ataxin 2 (ATXN2) or Mitochondrial trans-2-Enoyl-CoA Reductase (MECR) using qPCR. Dependent claims limit the cardiomyocyte progenitor cell of claim 1, 17 and 18, wherein: (A) genes MYH6, CRHBP, ACTN2, TNNT2, ACTC1, TNN11, MYL7, and MYL4 are up-regulated by a log2 fold change value of at least 1; and (B) genes LGR5 and PLP1 are down-regulated by a log2 fold change value of at least -0.2. Claims 21 are directed to a cardiomyocyte progenitor cells produce from the differentiation of pluripotent cells on a combination cell culture substrate including (i) one of LN-511 and LN-521, and (ii) LN-221
The claim recites a cardiomyocyte progenitor cell that may be produced from isolated and expanded from embryonic or adult heart muscle tissue (see para. 113).  Before, the effective filing date of the instant application, lineage-tracing studies have demonstrated that the heart develops from Flk-1 + population, suggesting that a comparable multipotential cell may exist for the cardiovascular system (Ema et al. (2006) Blood 107:111-117). It is further known  that analyses of ES cell differentiation cultures provide evidence for the existence of a Flk-1(KDR+) progenitor with cardiac and endothelial potential (Yamashita et al. (2005) FASEB 19:1534-1536). Thus, the BRI covers the naturally occurring cardiac progenitor cells showing differential transcriptome pattern. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). 
Following the Revised Guidance, we first consider whether the claims recite a judicial exception; whether they set forth or describe a product of nature in accordance with the guidance in MPEP § 2106.04(b) and (c). Revised Guidance, 84 Fed. Reg. at 54; October 2019.
An analysis at Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes. The claim is then analyzed to determine whether it is directed to any judicial exception. The claims are directed to a product of a cardiomyocyte progenitor cells, wherein the progenitor cells express certain gene (MYH6, CRHBP, ACTN2, TNNT2, ACTC1, TNN11, MYL7, and MYL4 are up-regulated by a log2 fold change value of at least 1; and do not express others such as LGR5 and PLP1 (1, 7, 17-18) that are obtained from human embryonic stem cells (claims 19-20). The specification exemplify human embryonic stem (hES) cells as starting cells as described by Thomson et al. (Science 282:1145, 1998 (examples). The specification teaches that the cardiomyocyte progenitor cell that may be produced from isolated and expanded from embryonic or adult heart muscle tissue (see para. 113 of the instant application).  With respect to hES cells from the vantage of gross anatomy, the art supports that hES cells are naturally occurring cells present in the inner cell mass. Specifically the art teaches that “With the blastocyst formed, the cells begin to differentiate. Some will become nutritive layers, forming the placenta; others will become protective layers; still other will form the embryo itself. The most remarkable cells in the blastocyst are a group of pluripotent cells at the center. Each of these stem cells has the potential to become any adult cell type, and these cells are the focus of stem cell research" (Ireland KA., Visualizing Human Biology, 3 Ed., Wiley and Sons Inc., 2008, pg. 527 col. 1 parag. 4). With respect to hES cell from the vantage of the cellular level, the art teaches that hES cells are derived directly from the inner cell mass (ICM). Specifically, Reubinoff et al. (2000, Nature Biotechnology, Vol. 18, pgs. 399-404) teach that the late ICM is first isolated from a human blastocyst, the isolated ICM is then plated onto a feeder layer and that within several days hES cells are present in clumps in sufficient number to be mechanically dissociated (pg. 399 col. 2 parag. 2 lines 1-9). Regarding the clumps, Reubinoff continues to teach that ICM-like clumps were removed six to eight days after initial plating of the ICM, and that these clumps propagated in a layer to form a colony of stem cells (pg. 403 col. 2 parag. 1 lines 21-25).With respect to hES cell from the vantage of the molecular level, the art teaches that hES cells may be a select subpopulation of cells isolated from the ICM. Specifically, Reijo et al. (Differentiation, 2009, Vol. 78, pgs. 18-23) teach in Fig. 3 that there are three potential pathways for the establishment of hES cells: Ware et al. (2014, PNAS, Vol. 111(12), pgs. 4484-4489) teach that naive human ES cells can be directly derived from blastocyst and Naive hESCs 
Thus the claimed invention comprises entirely naturally occurring human cardiomyocyte progenitor cells that express certain gene (MYH6, CRHBP, ACTN2, TNNT2, ACTC1, TNN11, MYL7, and MYL4 are up-regulated by a log2 fold change value of at least 1; and do not express others such as LGR5 and PLP1. The claimed invention is merely a cell comprising naturally occurring components in a closed, sterile system derived from embryonic or adult heart muscle tissue (see para. 113 of the specification). The specification further contemplates maintaining hESCs on embryonic laminins LN-521 or LN-511 in the presence of laminin present in the basement membrane surrounding the muscle fiber cells. The recitation transitional phrase substrate comprising (i) one of LN-511 and LN-521, and (ii) LN-221 is interpreted to encompass naturally occurring laminin or ECM comprising all forms of laminin. It is emphasized that specification refers different isoform of laminin also encompass heterotrimeric laminin from naturally occurring sources (see para 105 of the specification). The claims as written recite cardiomyocyte progenitor cells expressing certain gene that are derived from adult heart muscle tissue (see para. 113 of the specification) in a natural niche for cardiomyocyte formation that include laminin present in the basement membrane surrounding the muscle fiber cells (see para. 114, 154, example 2). There is no structural difference between the isolated cardiomyocyte progenitor cells in the claim and the naturally occurring cardiomyocyte progenitor cells that are one of the earliest stages of human cardiac development. It is noted that applicant in post filing art summarized by the reference of Yang et al (.Nature 453, 524-528, 2008) noted that cardiac progenitor represents one of the earliest stages in mesoderm specification to the cardiovascular lineages (supra). Therefore, the claim does not include any other elements in addition to the judicial exception(s) amount to nothing more than a mere field of characterization of cells by affymetrix microarray. The specification describes that applicant has not changed the cells in any way, but instead has simply selected and characterized the earliest stages of cardiac tissue  or cells in mesoderm specification in naturally occurring human ES cells. Because the population of human cardiac progenitor cells is structurally identical to naturally occurring cells, they are not markedly different as evident from the teaching of Kattman et al (Cell. 2006, 11, 723-732), Rossenblatt-Velin et al (The journal of Clinical Investigation, 2005, 115, 1724-1733), Keller et al (Patent publication 20100158872, dated 6/24/2010, field 6/22/2006effective filing date 6/23/2005) and by Beqqali et al (Stem Cells , 24, 1956-1967). Thus the claimed invention is interpreted to comprise an isolated system of cells and components that would naturally occur in nature together. Accordingly, cardiac progenitor cells are a “product of nature” exception, and the claim is directed to at least one exception (Step 2A: YES). 
In the instant case, the claimed cardiomyocyte progenitor cells may be different but not markedly different. It can be argued that the expression of different set of genes under in vitro condition is an innate response of the presence of other type of cells, paracrine or growth factors and has nothing to do with Applicant’s doing. The environment of cell culture promotes cells to express certain genes in favor of the others. In the instant case, Applicants are not altering the genes or expression of the genes in ES cells. The fact that the cells are in an isolated culture which will comprise additional components such as media, growth factors and exogenous factors does not impart any additional element to the population of cells. The isolated population of cells as claimed is indistinguishable from those that exist in nature as discussed supra and the presence of exogenous factors and support factors does not alter or add any additional elements to the population of cells. How the cells are obtained and the knowledge of culturing of them are laminin present in the basement membrane surrounding the muscle fiber cells (see para. 114, 154, example 2). There is no structural difference between the isolated cardiomyocyte progenitor cells in the claim and the naturally occurring cardiomyocyte progenitor cells that are one of the earliest stages of human cardiac development. There is no evidence on record that cardiac progenitor cells in chemically-defined and xeno-free medium does not change the structure of naturally occurring cells. Further, use of chemically-defined culture medium to grow and expand cardiac progenitor cells was routine and conventional in art as evident from the teaching of the specification. As set forth above, there is no evidence of any phenotypic changes in the claimed cardiac progenitor cells nor any markedly different changes to said cells. In re Roslin is relevant to the claimed invention because it states that:
“Roslin acknowledges that any phenotypic differences came about or were produced “quite independently of any effort of the patentee.” Funk Bros., 333 U.S. at 131; see id. at 130
(“Their qualities are the work of nature. Those qualities are of course not patentable. For patents cannot issue for the discovery of the phenomena of nature.”); Chakrabarty, 447 U.S. at 310 (“Here, by contrast, the patentee has produced a new bacterium with markedly different characteristics from any found in nature and one having the potential for significant utility. His discovery is not nature’s handiwork, but his own; accordingly it is patentable subject matter under § 101.”). Contrary to Roslin’s arguments, these phenotypic differences do not confer eligibility on their claimed subject matter. Any phenotypic differences between Roslin’s donor mammals and its claimed clones are the result of “environmental factors,” Appellant’s Br. 21, uninfluenced by Roslin’s efforts. 
Second, Roslin urges that its clones are distinguishable from their original donor mammals because of differences in mitochondrial DNA, which originates from the donor oocyte rather than the donor nucleus. Mitochondria are the organelles (cellular bodies) that produce the energy eukaryotic cells need to function. Mitochondria possess their own DNA, which is distinct from the DNA housed in the cell’s nucleus. In the cloning process, the clone inherits its mitochondrial DNA from its donor oocyte, instead of its donor somatic cell. Therefore, Dolly’s mitochondrial DNA came from the oocyte used to create her, not her donor mammary cell. Roslin argues that this difference in mitochondrial DNA renders its product claims patent eligible. But any difference in mitochondrial DNA between the donor and cloned mammals is, They have identified the differences in the cells…and they haven’t claimed the differences. (pg. 9 parag. 2 lines 1-12 bridge pg. 10 parag. 2 lines 1-2).
	In re Roslin continues to teach (emphasis added) that:
 “There is nothing in the claims, or even in the specification, that suggests that the clones are distinct in any relevant way from the donor animals of which they are copies. The clones are defined in terms of the identity of their nuclear DNA to that of the donor mammals. To be clear, having the same nuclear DNA as the donor mammal may not necessarily result in patent ineligibility in every case. Here, however, the claims do not describe clones that have markedly different characteristics from the donor animals of which they are copies.” (pg. 11 parag. 2 lines 2-11).
Thus, In re Roslin has identified a significant issue which is relevant to the claimed invention. Specifically, that even if there were differences identified, markedly or not, they were not claimed. In the instant case, claims 1, 7, 17-29 do not recite the specific process that results in cells expressing genes that are overexpressed when cultured on a specific combination of recombinant laminin substrate. The claims do not include additional elements that is specific in the medium that are sufficient to amount to significantly more than the judicial exception (emphasis added). As discussed above with respect to integration of the JE into a practical application, the expression profile at different days amounts to no more than mere characterization of naturally occurring cells known to be expressed by cardiac progenitor cells. 
Because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), the claims 1, 7, 17-29 do not qualify as eligible subject matter under 35 U.S.C. § 101.
Response to arguments
In absence of any amendments to the claims and /or arguments, previous rejection is maintained for the reasons of record.  

Maintained -Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 20 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Couture et al (USPGPUB 20130330825, dated 12/12/2013, effective filing date 06/07/2012).
Claims 19 and 20 are product by process. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
With respect to claims 19-20, Couture et al teach a cardiomyocyte progenitor cells, wherein said progenitor are produced by seeding human H7 embryonic stem cells (hESCs) on an attachment matrix which comprises at least two or more laminin isoforms that support a population of differentiated target cells (see para. 11, claims 1-4 of ‘835). It is further disclosed that the combination with the most efficient cardiomyocyte differentiation included   211/521 (see para. 41-42). The progenitor cells disclosed by Couture et al appears to be structurally and functionally similar to one claimed in the instant application. Accordingly, Couture anticipates claims 19-20.
Response to arguments
Applicant’s previous arguments have been discussed in the advisory action mailed on 10/22/2020. In absence of any amendments to the claims and /or arguments, previous rejection is maintained for the reasons of record.  

Maintained & New-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Couture et al (USPGPUB 20130330825, dated 12/12/2013, effective filing date 06/07/2012) Rodin et al (Nature Biotechnology, 2010, 28, 611-617, art of record), Von der Mark et al (Journal of Biological Chem. 2002, 277(8), 6012-6016) and Nishiuchi et al (Matrix Biology 25 (2006) 189 - 197). Instant rejection is applied to the extent process of making the product is given patentable weight. 
With respect to claims 19-20, Couture et al teach cardiac progenitor cells, wherein said progenitor are produced by seeding human H7 embryonic stem cells (hESCs) on an attachment matrix which comprises at least two or more laminin isoforms that support a population of differentiated target cells (see para. 11, claims 1-4 of ‘835). It is further disclosed that the combination with the most efficient cardiomyocyte differentiation included   211/521 (see para. 41-42). It is further disclosed that the population of differentiated target cells is a population of cardiomyocytes, and the one or more laminins that would support the cardiomyocytes is LN-211 (see claim 5 of ‘835). The progenitor cells disclosed by Couture et al appears to be structurally and functionally similar to one claimed in the instant application. Couture et al differ from 
Before, the effective filing date of instant invention, establishment of a chemically defined xeno-free (animal substance-free) and feeder cell-free environment that supports the self-renewal of hES cells was art recognized goal in the seeding hES cells for therapeutic purpose (see 611, col. 1, para. 1). It is further disclosed that laminins, the main component of basement membranes, are a family of heterotrimerie glycoproteins composed of a, p and y chains that exist, respectively, as five, three and three genetically distinct types forming 15 different combinations in human tissues (see page 611, col. 1, last para.). Rodin explicitly reported matrigel a mouse tumor extract, is the most common non-feeder cell coating used for hES cell cultures that contains mainly LN-111, type IV collagen, and some growth factors, and its composition varies from batch to hatch (see page 611, col. 2, para. 2). Rodin provide motivation to use recombinant form of human LN-511. a component of the natural hES cell niche as substrate to culture hES cells (see abstract), Rodin emphasize that this xeno-free and feeder-free system may be useful for the development of cell lineages for therapeutic purposes (abstract). It is noted that Rodin leach LN-211 and LN-221 are primarily present in basement membranes of muscle cells (see page 611, col. 2, para. 1) but differ from claimed invention by not explicitly disclosing use of combination of LN-511 with LN-221 as substrate to produce cardiac progenitor cells.
 Before the effective filing date of instant application, it was generally known in prior art that the integrin alpha7X2betal is an integrin molecule known to be expressed particularly in heart muscle. It is further disclosed that laminin-111, laminin-211/221 molecules bind to integrin alpha7betal (see page 6012, col. 1, para. 1, abstract, page 6013, col. 1, line 22 and fig. 2-4, Mark et al). Nishiuchi et al reported laminin-211/221 are the major laminin isoforms in the basement membranes of muscle cells and the high-affinity binding of integrin a7hl to laminin-211/221 points to the fundamental importance of this interaction in the attachment of muscle cells to their surrounding basement membranes (see page 194, col. 1, para. 1, table 1, figure 3, 4). The laminin-211/221 used in this study was a mixture of laminin-211 and laminin-221, and comprised of more laminin- 221 than laminin-211 (see page 194, col. 2, para. 2). Nishiuchi et al disclose isolating human laminin-221 from human placenta (see page 196, col. 1, para. 1).
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to produce cardiac progenitor cells from human PSC would combine the teaching of Couture et al,  Rodin with Mark and Nishiuchi to modify the  cardiomyocyte differentiation from human pluripotent stem cells in fully defined conditions as disclosed by Couture by substituting substrate containing LN-211 as suggested by Couture with functionally equivalent LN221 as suggested by Mark and Nishiuchi, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because before the effective filing date of instant invention art provided explicit motivation by suggesting that LN 211 is a major laminin isoforms in the basement membranes of cardiac muscle cells and the high-affinity binding of integrin a7bl that points to the fundamental importance of this interaction in the attachment of muscle cells to their surrounding basement membrane (see Nishichi et al page 194, col. 1 and Mark e al). One of ordinary skill in the art would have had reasonable expectation of success in producing cardiomyocyte progenitor cells from a pluripotent stem cell plated on laminin because prior art reported successful differentiation of hPSC to cardiomyocyte progenitor cells following  cell. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdl).

Claims 1, 7, 17-18, 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tryggvason et al (WO/2015/004239, dated 01/15/2015)/ Yap et al (Eurp. Heart Journal, 8/2016/ 37, 7, pp705), Beqqali et al (Stem Cells 2006, 24, 1956-1967, art of record)/Christoforou et al (PLoS One. 2013 Jun 13;8(6):e65963, pages 1-17, art of record) as evidenced by Ong et al (PLos One 2013, 8(7), e68335, 1-58). 
With respect to claim 1, Tryggvason teach an isolated cardiomyocyte progenitor produced by culturing the pluripotent stem cells onto a substrate including (i) LN-521 or LN-51 1 and (ii) LN-221in a basal medium to form cardiomyocyte progenitor cells (see claim 1).. Likewise Yap et al teach cardiomyocyte progenitor cells derived from hPSC (abstract). The reference differ from claimed invention by not characterizing the gene expression in said CPC.
Beqqali et al teach a cardiomyocyte progenitor cell, wherein at different days including day 7 differential transcriptome of the cardiomyocyte progenitor cell indicates troponin T 2 (TNNT2), myosin light chain 4 (MYL4), alpha-actinin-2 (ACTN2) are significantly upregulated as compared to control (see figure 4A, B, page 1962, col. 1, para.2), while FGF2 was down regulated (see 1961, col. 2, last para). Christoforou et al teach a cardiomyocyte progenitor cell, wherein at different days including day 7 differential transcriptome of the cardiomyocyte progenitor cell indicates Actn2, Tnnt2 and Myh6 are significantly upregulated as compared to control (see figure, page 13, col. 2, last para, Figure3 and S4). 
Beqqali/Christoforou both teach a cardiomyocyte progenitor cells, wherein a day 7 differential transcriptome show differential expression of several gene, however claims differ from claimed invention by not disclosing characterization of said progenitor cells  expressing CRHBP, LGR5 and PLP1.
However, use of microarray to characterize a cell type such as one disclosed by Beqqali et al/Christoforou to determine differential gene expression at different duration of culture was known. For instance, Ong et al/Lee disclose use of microarray based method to determine expression of different gene including CRHBP, LGR5 and PLP1 (see entire articles). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of Tryggvason/ Yap, Beqqali/Christoforou with that of Ong/Lee to further characterize cardiomyocyte progenitor cells expressing Actn2, Tnnt2 and Myh6  by looking the expression of other gene including CRHBP, LGR5 and PLP1 using microarray known in art as evident from Ong/Lee, with a reasonable expectation of success, at the time of the instant invention. A person of skill in the art would have been motivated to characterize implicit characteristics of cardiomyocyte progenitor cells, as a matter of design choice to further characterize cardiomyocyte progenitor cells in order to obtain transcriptome at different days as disclosed by Beqqali/Christoforou, said design choice amounting to combining prior art elements according to known methods to yield predictable results. One who would have Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, or gene expression which is implicitly present in the cardiomyocyte progenitor cells of the prior art  of Beqqali/Christoforou, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Claims 1, 7, 17-18, 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Beqqali et al (Stem Cells 2006, 24, 1956-1967, art of record)/Christoforou et al (PLoS One. 2013 Jun 13;8(6):e65963, pages 1-17, art of record) as evidenced by Ong et al (PLos One 2013, 8(7), e68335, 1-58)/Lee et al (Genomics Inform 2017;15(4):156-161). 
With respect to claim 1, 7, 17-18, Beqqali et al teach a cardiomyocyte progenitor cell, wherein at different days including day 7 differential transcriptome of the cardiomyocyte progenitor cell indicates troponin T 2 (TNNT2), myosin light chain 4 (MYL4), alpha-actinin-2 (ACTN2) are significantly upregulated as compared to control (see figure 4A, B, page 1962, col. 1, para.2), while FGF2 was down regulated (see 1961, col. 2, last para). 
With respect to claim 1, 7, 17-18 Christoforou et al teach a cardiomyocyte progenitor cell, wherein at different days including day 7 differential transcriptome of the cardiomyocyte progenitor cell indicates Actn2, Tnnt2 and Myh6 are significantly upregulated as compared to control (see figure, page 13, col. 2, last para, Figure3 and S4). 
Beqqali/Christoforou both teach a cardiomyocyte progenitor cells, wherein a day 7 differential transcriptome show differential expression of several gene, however claims differ from claimed invention by not disclosing characterization of said progenitor cells  expressing CRHBP, LGR5 and PLP1.
However, use of microarray to characterize a cell type such as one disclosed by Beqqali et al/Christoforou to determine differential gene expression at different duration of culture was known. For instance, Ong et al/Lee disclose use of microarray based method to determine expression of different gene including CRHBP, LGR5 and PLP1 (see entire articles). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of Beqqali/Christoforou with that of Ong/Lee to further characterize cardiomyocyte progenitor cells expressing Actn2, Tnnt2 and Myh6  by looking the expression of other gene including CRHBP, LGR5 and PLP1 using microarray known in art as evident from Ong/Lee, with a reasonable expectation of success, at the time of the instant invention. A person of skill in the art would have been motivated to characterize implicit characteristics of cardiomyocyte progenitor cells, as a matter of design choice to further Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, or gene expression which is implicitly present in the cardiomyocyte progenitor cells of the prior art  of Beqqali/Christoforou, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
In absence of any amendments to the claims and /or arguments, previous rejection is maintained for the reasons of record.      

Withdrawn-Claim Rejections - 35 USC § 112 
Claims 21-29 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The rejection is withdrawn as CPC showing differential gene expression may be CPC produced from different cell growing with or without laminin LN-221 (see figure 20 and 21 of the specification).

New- Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 17-18, 21-28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “differential transcriptome of the cardiomyocyte progenitor cell" in claim 1, 17 and 28 is a relative term which renders the claim indefinite.  The term “differential transcriptome" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1, 17 and 28 recite a cardiomyocyte progenitor cell, wherein a Day 7 differential transcriptome of the cardiomyocyte progenitor cell indicates gene expression. The term differential expression analysis is generally known as normalized read count data and performing statistical analysis to discover quantitative changes in expression levels between experimental groups. In the instant case, the specification teaches transcriptome of the cells was profiled by RNA-sequencing separately on H1 and HS1001 human embryonic stem cells at differentiation Days 3, 5 and 7.  The specification teaches as "Day X" transcriptomes. The specification teaches differential expression analysis was performed with DESeq2 R package between the Day 5 and Day 3 transcriptomes, with the day 3 transcriptome being used as the baseline. A "Day 7 differential transcriptome" was obtained by performing differential expression analysis between the Day 7 and Day 5 transcriptomes (see para. 190 of the published application). The specification further contemplated a differential gene analysis between CPC cultured on a substrate of either (i) only LN-521 or (ii) a 1:3 combination of LN-521 and LN-221 for different days. The recitation of Day 7 differential transcriptome of CPC are indefinite because it is unclear as to the day 7 differential transcriptome of the CPC is compared to which base line CPC. It is unclear whether the day 7 differential transcriptome of CPC is compared relative to day 0, day 1,…day3, day 5 or day 6 transcriptome of CPC cultured on same substrate or different substrate to calculate differential  transcriptome of the cardiomyocyte progenitor at day7 as required by the claims. A direct recitation of a Day 7 transcriptome of the cardiomyocyte progenitor cell as compared to day 5 transcriptome indicates gene expression would be remedial.  Claims 7, 17-18, 21-29 are included in the rejection because they directly or indirectly depend from the rejected base claims. Appropriate clarification and/or correction is required. 

Conclusion
No claims allowed. 
Lee et al (Genomics Inform 2017;15(4):156-161) teaches cardiac  microarray panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632